Covello, J.,
concurring. While I concur in the result, I am unable to agree with that portion of the majority-opinion that discusses the circumstances under which the legislature’s use of the word “shall” in a statute is considered directory, as opposed to mandatory. As written, the opinion implies that we have concluded that the word “shall” in General Statutes (Rev. to 1991) § 5-142 is directory only and is not mandatory. I do not believe this is so because the sentence in which it appears clearly relates to a matter of substance.
“In determining whether a statute is mandatory or merely directory, the most satisfactory and conclusive test is whether the prescribed mode of action is of the essence of the thing to be accomplished, or in other words whether it relates to [a] matter of substance or to [a] matter of convenience.” International Brotherhood of Teamsters v. Shapiro, 138 Conn. 57, 68, 82 A.2d 345 (1951). Section 5-142 is entitled: “Disability compensation.” The sentence in issue states: “He shall continue to receive the full salary which he was receiving . . . .” This is the sentence that provides the disability compensation. It is the heart or linchpin of the statute. It is “the essence of the thing to be accomplished.” International Brotherhood of Teamsters v. Shapiro, supra.
*732It is not necessary to conclude that “shall” is directory in this instance in order to arrive at the conclusion that the state employee has a choice of benefits between General Statutes (Rev. to 1991) § 5-142 and § 31-307. General Statutes (Rev. to 1991) § 5-143 states: “Each state employee who sustains an injury arising out of and in the course of his employment, except as provided in section 5-1J/.2, shall be paid compensation in accordance with the provisions of the workers’ compensation act [i.e., § 31-307]. . . .” (Emphasis added.) Thus, within this context, § 5-143 says two things. First, an injured state employee who otherwise qualifies is to receive § 31-307 benefits. Second, one must examine § 5-142 to see what exceptions § 5-143 is referring to when it states: “except as provided in section 5-142.”
Section 5-142 also says two relevant things. First, it states that a qualifying employee “shall continue to receive the full salary which he was receiving at the time of injury . . . .” Second, it provides: “All other provisions of the workers’ compensation law [including § 31-307,] not inconsistent herewith . . . shall be available to any such state employee . . . . ” (Emphasis added.) Thus, an injured employee has the option to receive as compensation, either full salary or any other benefits authorized by the workers’ compensation law.
Section 31-307 states that “there shall be paid to the injured employee a weekly compensation equal to sixty-six and two-thirds per cent of his average weekly earnings at the time of the injury.” As long as this calculation does not result in a benefit that is less than the employee’s full salary, there is nothing in the language of § 31-307 that is inconsistent with the mandate of § 5-142 that the employee “receive the full salary which he was receiving at the time of injury.” Since the § 31-307 calculation in this instance results in a bene*733fit that is larger than the “full salary” provided in § 5-142, the § 31-307 benefits are not inconsistent with § 5-142. Therefore, pursuant to the mandate of § 5-142 that “[a]ll other provisions of the workers’ compensation law not inconsistent herewith . . . shall be available,” I would conclude that the employee, at her option, could select § 31-307 benefits in lieu of the “full salary” provisions of § 5-142.